United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
LEXINGTON VETERANS MEDICAL
CENTER, Lexington, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1870
Issued: May 19, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 21, 2016 appellant, through counsel, filed a timely appeal from a July 29,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an emotional
condition in the performance of duty.
FACTUAL HISTORY
On July 22, 2014 appellant, then a 41-year-old part-time registered nurse, filed an
occupational disease claim (Form CA-2) alleging that she developed an emotional condition as a
result of constant stress and anxiety over her job status, being moved between shifts and
departments, answering to several supervisors, and rearranging her schedule to attend
appointments related to a prior work injury. She indicated that she sought a different job that
would not be so physically demanding. Appellant applied for 14 jobs, but was not selected and
believed that she had been discriminated against. She advised that the employing establishment
never made a permanent job offer and she received little feedback and had unanswered
questions. Appellant reported working light-duty because of an October 12, 2012 work-related
right shoulder injury and a May 8, 2013 reinjury.3 She became aware of her condition and its
relation to her federal employment on October 12, 2012. Appellant resigned on August 8, 2015.
On August 6, 2014 OWCP asked appellant to submit additional evidence, including a
detailed description of the work incidents that contributed to her claimed illness. It requested
that the employing establishment comment on the accuracy of all statements.
The employing establishment submitted an August 13, 2014 statement from P.G., a nurse
manager, who indicated that on January 17, 2014, she requested that appellant meet with her to
discuss appellant’s new assignment in the Outpatient Clinic. On January 24, 2014 appellant
responded by e-mail and indicated that she was not aware that she was being reassigned. P.G.
informed appellant that the new assignment would meet her restrictions as well as the needs of
the service. She advised that the reassignment would take place on February 18, 2014.
Appellant presented to the Outpatient Clinic area February 18, 2014. P.G. noted accommodating
appellant’s medical schedule, annual leave schedule, as well as a shift change schedule. She
indicated that she answered appellant’s questions in meetings held on June 16 and July 16, 2014
with the associate director of Patient Care Services and the chief nurse of Ambulatory Care to
address appellant’s concerns. P.G. did not learn of the emotional condition claim until July 18,
2014 when appellant sent her an e-mail.

2

5 U.S.C. § 8101 et seq.

3

Appellant filed a claim for a traumatic injury claim which occurred on October 12, 2012 and was accepted for
right shoulder sprain/strain, file number xxxxxx235. Compensation benefits were terminated on October 22, 2014.
Appellant filed another traumatic injury claim for an injury to the right shoulder on May 8, 2013; however, this
claim was denied by OWCP, file number xxxxxx930.

2

Also submitted was an August 28, 2014 statement from D.D., an employing
establishment workers’ compensation specialist, who noted that appellant performed limitedduty work associated with a May 20, 2013 traumatic injury and the employing establishment
ensured all work performed was within her physician’s restrictions. She indicated that appellant
was explicit in her desire to work additional hours due to a financial hardship despite her work
restrictions. D.D. indicated that appellant had been working in a limited-duty capacity due to a
previous traumatic injury and permanent job offers could not be made on a temporary condition.
She noted the employing establishment provided limited-duty work consistently. With regard to
appellant’s assertion that she had to rearrange her schedule in order to attend appointments
related to her injury, D.D. advised that appellant was a part-time employee who generally
worked three days a week and could attend appointments on her off days.
By decision dated September 16, 2014, OWCP denied appellant’s claim for an emotional
condition as the evidence failed to establish that the events occurred, as alleged.
On October 9, 2014 counsel requested an oral hearing before an OWCP hearing
representative.
In an undated narrative statement, appellant alleged: (1) she had at least seven limitedduty assignments due to an October 12, 2012 work-related shoulder injury and some assignments
required changes in shifts, supervisors, units, and nursing-related duties; (2) the employing
establishment did not provide training to perform the limited-duty assignments and she was
concerned about her ability to perform the duties; (3) she applied for 14 jobs for which she was
not selected; (4) she requested reasonable accommodations, but was not offered a permanent job
offer; (5) she developed stress due to insecurity about maintaining her nursing position; (6) she
was a part-time employee and was not allowed to work additional hours after her traumatic
injury; (7) she had issues regarding payment of medical bills related to her separate traumatic
injury claim; (8) the limited-duty assignments did not meet her medical restrictions or that she
was worked outside her restrictions; (9) the employing establishment forced her to sign an illegal
document on October 12, 2012 and failed to provide her two weeks’ notice prior to a change in
her limited-duty assignment; (10) the employing establishment denied her leave requests and she
was unable to attend prescribed physical therapy appointments; (11) the employing
establishment untimely filed, mishandled claim forms, or made false statements; and (12) the
employing establishment’s actions concerning the identified incidents were in retaliation,
harassment, or punitive.
Appellant submitted employing establishment job offers dated October 12, October 25,
November 16, 2012, May 14, September 6, November 16, 2013, and February 18, July 11,
September 4, September 16, 2014. She also provided a list of 17 jobs for which she had applied
for at the employing establishment from 2012 to 2014.
Appellant submitted October 26 and November 23, 2012 employing establishment
medical records from a health care provider with an illegible signature, indicating that she was
partially disabled from October 12 to December 14, 2012. The provider noted that appellant
could work within restrictions and attend physical therapy up to three times per week. Appellant
submitted a statement from a social worker who noted that she had presented for two sessions
through the Employee Assistance Program (EAP) on July 25 and August 5, 2014.

3

Also submitted was a September 25, 2014 report from Dr. Wallace Huff, a Boardcertified orthopedist, who treated her for a right acromioclavicular (AC) work injury. Dr. Huff
diagnosed AC joint osteoarthritis after trauma. Also submitted was an October 2, 2014 report
from Dr. Edward Marshall, a licensed clinical psychologist and EAP counselor, who treated
appellant for stress, depression, and anxiety related to her shoulder injury.
In a decision dated March 24, 2015, an OWCP hearing representative set aside the
September 16, 2014 decision and remanded the case for further development. She indicated that
following OWCP’s decision appellant submitted factual evidence outlining the work factors
believed to have caused her emotional condition along with supportive evidence. The hearing
representative instructed OWCP to address the factual evidence submitted by appellant and
forward this information along to the employing establishment for review and comments.
In a narrative statement dated May 2, 2015, appellant reiterated her allegations. She also
submitted a copy of her work schedule from October 7 to November 3, 2012. Appellant also
submitted an October 9, 2014 report from Dr. Marshall who treated her for symptoms of anxiety
and depression related to her job and difficulties working due to her shoulder injury. Also
provided were reports from Dr. Huff noting her shoulder status and work restrictions.
The employing establishment submitted an April 28, 2015 statement from C.B., Chief of
Ambulatory Care Nursing, who noted that appellant worked in the medicine specialty clinics
prior to maximum medical improvement (MMI) and was granted her light-duty requests while
working in her department. C.B. indicated that appellant requested to work full-time multiple
times, but her status was part-time so her hours were not extended. She noted that appellant was
issued limited-duty assignments which she accepted.
The employing establishment also submitted a May 1, 2015 statement from C.D., a nurse
manager, who noted that proper procedure required a nurse to notify the charge nurse when they
would be off the unit for any length of time so another nurse could be assigned to care for
patients during the absence. C.D. indicated that appellant was not told that she could not leave
the unit to go to her scheduled appointments at any time, nor was she told that she would have to
find her own coverage. She advised appellant that she could attend her scheduled appointments,
but that she simply had to notify the charge nurse prior to leaving the unit so her patients could
be cared for during her absence. C.D. indicated that this was normal procedure when any nurse
was absent from the unit for periods of time.
In a May 1, 2015 statement, S.H., a nurse manager, advised that the light-duty job offered
to appellant on October 12, 2012 was accepted and signed by her and she was in total agreement.
Appellant’s restrictions stated that when she needed help lifting over 10 pounds she would seek
help from the other staff. S.H. disagreed with appellant’s allegation that the Form CA-2 was
prepared incorrectly and indicated that OWCP would notify S.H. if the forms were not properly
prepared.
In a May 5, 2015 letter, D.D. contended that at no time was appellant precluded from
attending physical therapy. She provided copies of timecards and noted that appellant was a
part-time employee who worked 24 hours a week and would have had ample time outside of her
tour of duty to attend appointments. D.D. noted that it was appellant’s standard practice to

4

voluntarily work hours in excess of her part-time status, which the employing establishment
disallowed due to her orthopedic injury. She further explained it was the manager’s
responsibility to ensure coverage in the work area which was critical in not disrupting patient
care. D.D. addressed the October 12, 2012 limited-duty assignment which was provided on
appellant’s date of injury and advised that the employing establishment provided work based on
the physician’s recommendation and also took into consideration management’s right to assign
work. She acknowledged the list of jobs for which appellant applied within the employing
establishment and explained that she applied through competitive promotion as all candidates
must. D.D. addressed appellant’s reference to having to file another claim for a new injury on
May 8, 2015 which was denied and the bills subsequently became appellant’s responsibility. She
explained that appellant was advised by e-mail to submit medical bills to her private insurance
and contended that any stress related to this issue was not associated with the work environment.
D.D. explained that a permanent position could not be offered for a condition which was
considered temporary. She advised that changes in limited-duty assignments were necessary
based on the treating physician’s recommendations or when a particular assignment had
concluded. D.D. indicated that the employing establishment followed FECA requirements and
the protection of appellant’s nursing license which included required competencies. Appellant
was responsible for answering to a minimum of two managers during a limited-duty assignment.
D.D. reiterated that appellant had remained on light-duty for over three years and the employing
establishment made every attempt to provide meaningful work within her profession which
sometimes required shift rotation. She emphasized at no time was appellant pressured into
signing a limited-duty assignment and all work was in accordance with procedures and medical
restrictions.
An April 28, 2015 statement from C.B. noted granting appellant’s light-duty requests in
the medicine specialty clinics. She noted that appellant had made multiple requests to work full
time, but her hours were not extended.
In a May 1, 2015 statement, J.P., a clinical nurse leader, indicated that P.G. inquired as to
whether she had any duties that could be performed by a light-duty registered nurse. She
indicated that, after a discussion of appellant’s status as a part-time employee, management did
not alter her work schedule so as not to cause any scheduling issues for her.
In a decision dated September 9, 2015, OWCP denied appellant’s claim finding that she
had not established any compensable employment factors.
On September 16, 2015 appellant, through counsel, requested an oral hearing which was
held on May 17, 2016.
The employing establishment submitted a July 15, 2016 letter from D.D. who advised
that appellant had not sought reasonable accommodations within the medical center until after
her claim had been denied by OWCP, and exercised this option, as would any injured worker
who was not entitled to FECA benefits or someone with a nonwork-related condition. D.D.
advised that each limited-duty assignment provided to appellant was based on the physical
limitations and the functions were within the scope of her profession as a nurse. Regarding
appellant’s allegations of lack of training, D.D. explained that because she was a licensed

5

professional, the employing establishment made every attempt to ensure the work performed was
meaningful as she was considered highly skilled and competent. She acknowledged that
appellant did hold several limited-duty assignments, but emphasized the assignment of work was
a management right, exercised based on the needs of the facility and the imposed medical
restrictions. D.D. explained that the employing establishment did not move forward with a
permanent job offer until the injured worker had reached MMI and noted that the employing
establishment accommodated both injuries based on the medical restrictions provided. She
contended at no time was appellant asked to work outside her restrictions. D.D. advised that
during the course of appellant’s light-duty status from 2012 to 2014, the employing
establishment provided meaningful work and she performed many essential functions within the
scope of her job. She stated that although appellant held several limited-duty assignments this
was not meant to be retaliation or harassment. D.D. contended that appellant’s claims of delayed
submission of paperwork by the employing establishment were false and without merit. She
provided specific timelines as to when claims were received, signed by the supervisor, and
submitted to OWCP.
Regarding appellant’s statements that her shifts were changed out of retaliation, D.D.
explained it was not uncommon for shifts to be changed when a registered nurse was injured
because of staffing shortages and the necessity to make certain all injured workers were provided
work within their physical limitations. While it was unfortunate that appellant felt she was
tossed around to different units, the employing establishment was simply providing light-duty
work throughout the medical units where needed. With regard to appellant’s contention that she
was denied jobs for which she applied, D.D. explained that applications were reviewed according
to the OPM guidelines and the process was very competitive. D.D. reiterated that appellant’s
allegations that she was not allowed to attend medical appointments and physical therapy were
false and indicated her timecards reflected her work schedule allowing more than adequate time
since she was a part-time employee. Regarding appellant being told that she could not leave
work early, D.D. explained that, pursuant to attendance regulations, supervisors could not allow
employees to simply leave without submitting an appropriate leave request. D.D. addressed
appellant’s fear of not being able to fulfill the essential elements of the job, contending that she
was not required to fulfill work within the full function of the entire position as she was working
in a limited-duty position.
In a decision dated July 29, 2016, an OWCP hearing representative affirmed the
September 9, 2015 decision.
LEGAL PRECEDENT
To establish an emotional condition in the performance of duty, appellant must submit
the following: (1) medical evidence establishing that she has an emotional or psychiatric
disorder; (2) factual evidence identifying employment factors or incidents alleged to have caused
or contributed to the condition; and (3) rationalized medical opinion evidence establishing that
the identified compensable employment factors are causally related to the emotional condition.4

4

George H. Clark, 56 ECAB 162 (2004).

6

Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,5 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA. There are situations where an injury or
illness has some connection with the employment but nevertheless does not come within
coverage under FECA.6 When an employee experiences emotional stress in carrying out his or
her employment duties, and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.7 Allegations alone by a claimant
are insufficient to establish a factual basis for an emotional condition claim.8 Where a claimant
alleges compensable factors of employment, he or she must substantiate such allegations with
probative and reliable evidence.9 Personal perceptions alone are insufficient to establish an
employment-related emotional condition.10 On the other hand the disability is not covered where
it results from such factors as an employee’s fear of a reduction-in-force or his or her frustration
from not being permitted to work in a particular environment or to hold a particular position.11
ANALYSIS
Appellant alleged that she sustained an emotional condition as a result of a number of
employment incidents and conditions. OWCP denied appellant’s emotional condition claim
because she did not establish any compensable employment factors. The Board must, thus,
initially review whether these alleged incidents and conditions of employment are covered
employment factors under the terms of FECA.
Appellant has attributed her emotional condition to performing her regular or specially
assigned duties of her position. She generally alleged that she was concerned about her ability to
perform the duties of her limited-duty assignments. However appellant provided insufficient
corroborating evidence to support this general allegation. She did not specify particular duties
during specific time periods to which she attributed her claimed emotional condition. Appellant
also alleged that her limited-duty assignments did not meet her medical restrictions or that she
was worked outside her restrictions. The Board has held that being required to work beyond
one’s physical limitations could constitute a compensable employment factor if the record

5

28 ECAB 125 (1976).

6

See Robert W. Johns, 51 ECAB 137 (1999).

7

Supra note 5.

8

J.F., 59 ECAB 331 (2008).

9

M.D., 59 ECAB 211 (2007).

10

Roger Williams, 52 ECAB 468 (2001).

11

See supra note 5.

7

substantiates such activity.12 However, D.D. advised that at no time was appellant asked to work
outside her restrictions. She explained that the employing establishment sought to provide
meaningful work and she performed many essential functions within the scope of her job as the
light-duty jobs consisted of various registered nurse duties. No evidence was submitted to
substantiate that the limited-duty assignments did not meet appellant’s restrictions or that she
worked outside her restrictions. The evidence supports that the employing establishment made
every effort to comply with appellant’s restrictions.
Appellant did not otherwise attribute her emotional condition to performing a specific
regular or specially assigned duty in her job. Therefore, she has not established a compensable
factor under Cutler.13
Appellant made several allegations related to administrative and personnel actions. In
Thomas D. McEuen,14 the Board held that an employee’s emotional reaction to administrative
actions or personnel matters taken by the employing establishment is not covered under FECA as
such matters pertain to procedures and requirements of the employing establishment and do not
bear a direct relation to the work required of the employee. The Board noted, however, that
coverage under FECA would attach if the factual circumstances surrounding the administrative
or personnel action established error or abuse by the employing establishment superiors in
dealing with the claimant. Absent evidence of such error or abuse, the resulting emotional
condition must be considered self-generated and not employment generated. In determining
whether the employing establishment erred or acted abusively, the Board has examined whether
the employing establishment acted reasonably.15
Appellant alleged that she had at least seven limited-duty assignments as a result of a
work-related shoulder injury on October 12, 2012 and some of these assignments required
changes in shifts, supervisors, units, and nursing-related duties. The Board notes that the
assignment of work is an administrative function16 and not a work factor and is not compensable
absent a showing of error or abuse. The manner in which a supervisor exercises his or her
discretion falls outside the ambit of FECA. Absent evidence of error or abuse, appellant’s mere
disagreement or dislike of a managerial action is not compensable.17 The Board finds that
appellant has not offered sufficient evidence to establish error or abuse regarding her work
assignments or that the employing establishment acted unreasonably. D.D. explained that
12

Phillip L. Barnes, 55 ECAB 426, 437 (2004).

13

See supra note 5.

14

See 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991).

15

See Richard J. Dube, 42 ECAB 916, 920 (1991).

16

Donney T. Drennon-Gala, 56 ECAB 469 (2005).

17

See Barbara J. Latham, 53 ECAB 316 (2002); see also Peter D. Butt Jr., 56 ECAB 117 (2004) (allegations
such as improperly assigned work duties, which relate to administrative or personnel matters, unrelated to the
employee’s regular or specially assigned work duties do not fall within the coverage of FECA); L.S., 58 ECAB 249
(2006) (the fact that management changed an employee’s work schedule does not bring the claim within the scope
of workers’ compensation; the employee must submit proof that management changed her schedule in error).

8

changes in appellant’s limited-duty assignments were necessary based on the treating physician’s
recommendations. She indicated that the employing establishment followed FECA requirements
and the requirements necessary for protection of the claimant’s license. D.D. noted that
appellant remained on light duty for over three years and the employing establishment made
every attempt to provide her meaningful work within her profession as a nurse which sometimes
required shift rotation. The employing establishment has either denied appellant’s allegations or
explained the reasons for its actions in these administrative matters. Appellant did not provide
any independent or probative evidence to establish that the employing establishment erred or was
abusive in the handling of her work assignments.
Appellant alleged that the employing establishment did not provide training to perform
the limited-duty assignments and she was concerned about her ability to perform the duties.
These allegations relate to administrative or personnel matters unrelated to appellant’s regular or
specially assigned work duties.18 Appellant did not provide details of what training she sought
that was denied.19 The employing establishment contended the assignments were nursing duties
for which appellant was already trained. D.D. indicated that the employing establishment made
every attempt to ensure the work performed was meaningful as she was considered highly skilled
and competent. Appellant did not submit any evidence, to show that the employing
establishment committed error or abuse with respect to training, support, or work assignment
matters. The Board has held that an employee’s dissatisfaction with perceived poor management
constitutes frustration from not being permitted to work in a particular environment or to hold a
particular position and is not compensable under FECA.20 As such, appellant has not established
a compensable employment factor with respect to these administrative matters.
Appellant alleged that she applied for 17 jobs for which she was not selected. The Board
has held that denials by an employing establishment of a request for a different job, promotion or
transfer are not compensable factors of employment under FECA, as they do not involve
appellant’s ability to perform her regular or specially assigned work duties, but rather constitute
appellant’s desire to work in a different position.21 D.D. acknowledged the list of jobs appellant
applied for within the employing establishment and explained that she applied through
competitive promotion as all candidates must. She explained that applications were reviewed
according to OPM guidelines and the process was very competitive. The employing
establishment has explained the reasons for its actions in these administrative matters. Appellant
failed to submit any independent evidence to establish that the employing establishment was
found in error in its selection procedures. She has not established a compensable factor of
employment in this regard.

18

Brian H. Derrick, 51 ECAB 417, 421 (2000).

19

See Ernest St. Pierre, 51 ECAB 623, 625 (2000) (appellant contended that he was not given training but he did
not provide details of what training was sought or denied; even if training were denied, he would have to show error
or abuse with regard to the denial).
20

Michael Thomas Plante, 44 ECAB 510, 515 (1993).

21

Donald W. Bottles, 40 ECAB 349, 353 (1988).

9

Appellant alleged that she requested reasonable accommodations and that she was not
offered a permanent job. As noted above, denials by an employing establishment of a request for
a different job, promotion, or transfer are not compensable factors of employment under FECA,
as they do not involve appellant’s ability to perform her regular or specially assigned work
duties, but rather constitute appellant’s desire to work in a different position.22 D.D. noted that a
permanent job offer was not made because appellant’s injury-related condition was temporary,
and it was only after her traumatic injury claim was denied and her condition was no longer
considered work related that she requested reasonable accommodation. No other evidence was
submitted to show the employing establishment was found in error or abusive in handling this
administrative matter.
Regarding her allegation that she developed stress due to insecurity about maintaining her
nursing position, the Board has previously held that a claimant’s job insecurity is not a
compensable factor of employment under FECA.23 D.D. indicated that appellant was not
required to fulfill work within the full function of the entire position as she was working in a
limited-duty position. As such, appellant has not established a compensable factor of
employment with respect to the administrative matters of denial of promotions, a different or
permanent job, or request for reasonable accommodation.
Appellant alleged that she was a part-time employee and was not allowed to work
additional hours following her traumatic injury. While appellant asserted that the number of
hours she worked was not medically restricted, the employing establishment contended that
allowing additional hours did not facilitate healing and it was a practice for injured workers to
work normal hours until released. D.D. noted it was appellant’s standard practice to work hours
in excess of her part-time status on a voluntary basis, which the employing establishment
disallowed due to her orthopedic injury. The Board has held that an employee’s dissatisfaction
with work under load constitutes frustration from not being permitted to work in a particular
environment or to hold a particular position and is not compensable under FECA.24 No other
independent evidence was presented to establish the employing establishment was found in or
acted unreasonably in disallowing overtime hours.
Appellant alleged that she had issues regarding payment of medical bills related to a
separate traumatic injury claim. She also alleged that the employing establishment untimely
filed, mishandled claim forms, or made false statements. D.D. indicated that appellant filed a
claim for a new injury on May 8, 2013 which was subsequently denied and the bills became
appellant’s responsibility. She explained that appellant was advised by e-mail to submit medical
bills to her private insurance for payment and contended that any stress related to this issue was
not associated with the work environment. Although the handling of a compensation claim is
generally related to the employment, it is an administrative function of the employing
establishment and not a duty of the employee and thus not compensable absent evidence of error

22

Id.

23

See Artice Dotson, 42 ECAB 754, 758 (1990); Allen C. Godfrey, 37 ECAB 334, 337-38 (1986).

24

See supra note 20.

10

or abuse by the employing establishment.25 The Board has generally found that the development
of any condition related to such matters would not arise in the performance of duty as the
processing of compensation claims bears no relation to appellant’s day-to-day or speciallyassigned duties.26
Appellant alleged that the employing establishment forced her to sign an illegal document
on October 12, 2012 and was required to give appellant two weeks’ notice prior to a change in
her limited-duty assignment. D.D. indicated that the October 12, 2012 limited-duty assignment
was based on the physician’s recommendation, also taking into consideration management’s
right to assign work. She indicated that at no time was appellant pressured into signing a
limited-duty assignment and all work was in accordance with procedures and medical
restrictions. Similarly, S.H. indicated that appellant was in total agreement with the October 12,
2012 limited-duty assignment and signed off on the job. It is not factually substantiated that the
employing establishment forced appellant to sign an illegal document on October 12, 2012 or
that the employing establishment was required to give the two weeks’ notice prior to a change in
her limited-duty assignment. No further evidence was presented to corroborate these allegations.
Appellant has not established a compensable employment factor in this matter.
Appellant alleged that the employing establishment denied her leave requests or that she
was unable to attend physical therapy appointments as prescribed. The Board notes that the
handling of leave requests and attendance matters are generally related to the employment, they
are administrative functions of the employing establishment and not duties of the employee.27
The Board finds that the employing establishment acted reasonably in this administrative matter.
D.D. contended at no time was appellant precluded from attending physical therapy. She
provided copies of timecards and noted that appellant was a part-time employee and worked 24
hours per week and would have had ample time outside of her tour of duty to attend
appointments. C.D. indicated that appellant was not told that she could not leave the unit or go
to her scheduled appointments, rather, she was advised that she could attend her scheduled
appointments, but would need to notify the charge nurse prior to leaving the unit, which was the
normal procedure. The factual evidence does not substantiate that the employing establishment
unreasonably denied appellant leave or that she was unable to attend physical therapy
appointments as prescribed. Appellant did not provide any outside evidence to substantiate this
assertion and the employing establishment denied this allegation.
Appellant alleged that the employing establishment’s actions concerning the identified
incidents were in retaliation, harassment, or punitive. To the extent that incidents alleged as
constituting harassment or a hostile environment by a manager are established as occurring and
arising from appellant’s performance of her regular duties, these could constitute employment
factors.28 However, for harassment to give rise to a compensable disability under FECA, there
must be evidence that harassment did in fact occur. Mere perceptions of harassment are not
25

Terry L. Ross, 53 ECAB 570, 577 (2002).

26

George A. Ross, 43 ECAB 346, 353 (1991); Virgil M. Hilton, 37 ECAB 806, 811 (1986).

27

See Judy Kahn, 53 ECAB 321 (2002).

28

David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

11

compensable under FECA.29 The evidence fails to support appellant’s claim for harassment as a
cause for her emotional condition. D.D. explained it was not uncommon for shifts to be changed
when a registered nurse was injured because of staffing shortages and the necessity to make
certain all injured workers were provided work within their physical limitations. She indicated
that, while it was unfortunate appellant felt she was tossed around to different units, the
employing establishment was simply providing light-duty work throughout the medical units
where needed. D.D. denied that changing limited-duty assignments was done to harass
appellant, rather, she indicated that the employing establishment provided work where it was
available. General allegations of harassment are not sufficient30 and in this case appellant has
not submitted sufficient evidence to establish disparate treatment by her supervisor.31 Although
appellant alleged that her supervisor harassed and engaged in actions which she believed
constituted harassment, she provided no corroborating evidence to establish her allegations.32
The Board finds that there is no evidence presented to substantiate appellant’s allegations that
any of the employing establishment’s actions concerning the identified incidents were in
retaliation, harassment, or punitive. Appellant has not established a compensable work factor
with respect to the claimed harassment.
Consequently, appellant has not established her claim for an emotional condition as she
has not attributed her claimed condition to any compensable employment factors.33
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish an
emotional condition in the performance of duty.

29

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991). See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a
claimant must substantiate allegations of harassment or discrimination with probative and reliable evidence).
30

See Paul Trotman-Hall, 45 ECAB 229 (1993).

31

See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a claimant must substantiate allegations of
harassment or discrimination with probative and reliable evidence).
32

See William P. George, 43 ECAB 1159, 1167 (1992) (claimed employment incidents not established where
appellant did not submit evidence substantiating that such incidents actually occurred).
33

As appellant has failed to establish a compensable employment factor, the Board need not address the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496 (1992).

12

ORDER
IT IS HEREBY ORDERED THAT the July 29, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 19, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

13

